DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since it claims the resilient portion being on the first end.  However, as disclosed it is clear that the resilient portion(150/250/350) is on the second end and is used to assist in pushing the ground stake into the ground.  If a resilient portion were on the first end, i.e. the ground engaging portion, it would do the opposite and make it more difficult to drive the stake into the ground.  The claim should be rewritten to indicate that the resilient portion is --on the first end-- and is how the claim has been considered as to the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0149835 A1(Zur et al).
As to claim 1, Zur et al ‘835 discloses a sprinkler elevation device 10 comprising an elongate member having a first end 12 comprising a ground engaging portion 14; a second end 20 comprising a sprinkler attachment portion 34/38/42; and a hose retaining member 24/26 located on the elongate member.  See Figures 1-4 and paragraphs [0017-0029].
As to claim 7, see Figure 1 which shows hose retaining member 24/26 between the first end and the second end.
As to claim 8, see Figure 1, where the hose retaining member is located adjacent the sprinkler attachment portion.
As to claim 9, note sprinkler attachment portion comprising a sprinkler mounting pin 34; a support member 42; and a surface 38.
As to claim 10, see Figure 1 which shows that sprinkler elevation device is integrally formed.
.
Claims 1, 4, 7, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson ‘476.
As to claim 1, Olson ‘476 discloses a sprinkler elevation device 10 comprising an elongate member having a first end 16 comprising a ground engaging portion 18b; a second end 14 comprising a sprinkler attachment portion 24; and a hose retaining member 36 located on the elongate member.  See Figures 1-6 and col. 2, line 21 through col. 2, line 58.
As to claim 4, the sprinkler elevation device comprises a notch 38 that assists in retaining a hose 12 in the hose retaining member 36.
As to claim 7, see Figure 1 which shows hose retaining member 36 between the first end and the second end.
As to claim 8, see Figure 1, where the hose retaining member is located adjacent the sprinkler attachment portion.
As to claim 10, see Figure 1 which shows that sprinkler elevation device is integrally formed and col. 1, lines 42-44 and col. 2, lines 29-31.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0149835 A1(Zur et al).
As to claim 2, Zur et al ‘835 discloses a portion 28 on the second end, which is used to as a hammering surface, except for the portion being a resilient portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  In addition, have the portion 28 on the second end of Zur et al ‘835 comprise a resilient portion would be beneficial since it would prevent a hammer from slipping off the hammering surface when driving the elevation device into the ground.
As to claim 3,  Zur et al ‘835 discloses all the featured elements of the instant invention, except for the second end further comprising a second sprinkler attachment portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second end Zur et al ‘835 further comprising a second sprinkler attachment portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.  In addition, having an extra sprinkler on the sprinkler elevation device would provide a wider water spray coverage for the device.
As to claim 11, Zur et al ‘835 discloses all the featured elements of the instant invention, except for the specific length of the elongate member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the length of the elongate member of Zur et al ‘835 be in the range of at least 300mm, 400mm, 500mm, 600mm or 700mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Christen et al ‘231 discloses a sprinkler elevation device.  Rosenberg ‘607 and Grelson ‘016 disclose sprinkler elevation devices with two sprinkler portion attachments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752